Citation Nr: 1707705	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  08-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of left inguinal hernia.

3.  Entitlement to service connection for bilateral knee disorder.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to July 1982.  He also had additional service in the Reserves until his retirement in October 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2011 and June 2013 the Board remanded the hypertension, inguinal hernia, and bilateral knee claims for further development.  The Board issued a decision in January 2014 denying these claims, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By a September 2014 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision and remanded the case for action consistent with the directives of the JMR.  The Board subsequently remanded all of the current appellate claims for further development in November 2014.  The case has now been returned for additional appellate consideration.

Although the Board regrets the additional delay, for the reasons stated below it finds that further development is still required in this case.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran reported in an August 2016 statement that the VA Medical Center (VAMC) in Hampton, Virginia, had records pertinent to his claims which cover the period from January 1995 to September 2001, and contended that such records should be obtained.  Although records are on file from this facility, none of them appear to be dated prior to May 2000.  As such, the Veteran has identified VA medical records that are not on file.  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In fact, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board also notes that the Veteran has essentially contended that he developed hypertension, hernia, knee problems, and sleep apnea during the period he was a member of the Reserves.  Among other things, he has attributed his knee disorders to running many miles as part of his duties as a drill sergeant for 11 years.  In addition, he indicated that his hernia developed as a result of an injury that occurred while helping to unload a truck while on Reserve duty in June 2006.  He has also submitted supporting lay statements attesting to his having knee problems and excessive snoring, during periods he was on Reserve duty.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

In this case, the Board acknowledges that there is competent medical evidence which reflects the Veteran's hypertension, hernia, and knee disorders were present prior to his retirement from the Reserves in October 2006.  For example, VA outpatient treatment records dated in September 2001 include a notation of mild degenerative joint disease of both knees.  Private medical records indicate the Veteran was first diagnosed with hypertension in June 2004.  Private medical records dated in February 2007 reflect a 3 month history of hernia in left groin, which would have been close to the time of his retirement from the Reserves.  Further, the Board finds no reason to doubt the credibility of the lay evidence attesting to the Veteran's excessive snoring while on Reserve duty.

Despite the foregoing, the Board notes that the resolution of this case is not dependent of whether the claimed disabilities originated during the general period of time the Veteran was a member of the Reserves.  The nature of such service is that the Veteran would not have been performing such duty during the entire period; and service connection may only be established if such disability is due to a disease or injury that occurred during a period of ACDUTRA or an injury during inactive duty training.

The Board acknowledges that a June 2012 VA examination included opinions which related the etiology of the Veteran's hypertension, knee disorders, and hernia to his Reserve service.  However, it appears the examiner's opinions were based upon the disabilities developing during the general period the Veteran was a member of the Reserves.  As detailed in the preceding paragraph, this is not enough to warrant the establishment of service connection.  Consequently, it does not appear that the June 2012 VA examination is adequate for resolution of this case.  Nevertheless, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to accord the Veteran an examination which does adequately address the nature and etiology of these claimed disabilities. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further finds that a competent medical examination is warranted to address the nature and etiology of the Veteran's claimed sleep apnea, particularly in light of the lay evidence attesting to his excessive snoring while on Reserve duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin, supra.  He has also indicated that the sleep apnea is secondary to the hypertension.  Although service connection has not been established for the hypertension, as an examination is otherwise required for this claim the Board finds this contention should also be addressed if the sleep apnea is not found to be related to Reserve service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records regarding the Veteran.  In pertinent part, follow-up on the Veteran's assertion in the August 2016 statement that he had treatment at the VAMC in Hampton, Virginia, from January 1995 to September 2001; as well as any treatment he has received from VA since February 2016.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his hypertension, knees, hernia, and sleep apnea since February 2016.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hypertension, knee, hernia, and sleep apnea symptomatology; as well as any disease or injury during Reserve duty he believes was the cause of such.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to address the nature and etiology of his claimed disabilities of hypertension, the knees, hernia, and sleep apnea.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For each of the claimed disabilities found to be present, the respective examiner should express an opinion as to whether it is at least as likely as not it is due to a disease or injury incurred during the Veteran's Reserve service.  If the examiner(s) determines a disability is due to Reserve service, he or she should indicate the period of time such disease or injury occurred.  

The opinion regarding the knees should reflect consideration of the Veteran's contention he had to run many miles as part of his duties as a drill sergeant; as well as the credible lay evidence noting knee problems while on Reserve duty.

The opinion with respect to the hernia should reflect consideration of the Veteran's contention of an injury that occurred from helping to unload a truck while on Reserve duty in June 2006.

The opinion on the sleep apnea should reflect consideration of the credible lay evidence detailing the Veteran's excessive snoring while on Reserve duty.  If the examiner determines the sleep apnea is not due to Reserve service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the Veteran's hypertension.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the September 2002 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




